In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
I.D.,                      *                         No. 04-1593V
                           *                         The Honorable Susan G. Braden
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *                         Filed: April 26, 2013
                           *
SECRETARY OF HEALTH        *                         Damages; decision based on proffer;
AND HUMAN SERVICES,        *                         hepatitis B vaccine; chronic fatigue
                           *                         syndrome
               Respondent. *
*************************

Mark P. Friedlander, Jr., McLean, VA, and Mark Greenspan, Norfolk, VA, for petitioner;
Heather L. Pearlman, United States Dep’t of Justice, Washington, DC, for respondent.

                    PUBLISHED DECISION AWARDING DAMAGES1

         On October 25, 2004, I.D.’s parents filed a petition on I.D.’s behalf seeking
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-1
et seq., alleging that a dose of the hepatitis B vaccination caused I.D. to develop chronic fatigue
syndrome. On April 22, 2011, the United States Court of Federal Claims determined that I.D. is
entitled to compensation under the Vaccine Act. On April 19, 2013, the undersigned issued a
ruling regarding damages.

        On April 26, 2013, respondent filed a Status Report on Award of Compensation, to which
petitioner agrees. This status report is construed as a Proffer on Award of Compensation. Based
upon the record as a whole, the special master finds the proffer reasonable and that petitioner is
entitled to an award as stated in therein. Pursuant to the attached proffer, the court awards
petitioner:


       1
         At a status conference held on April 26, 2013, petitioner orally moved for redaction of
petitioner’s name to petitioner’s initials. Respondent indicated that she took no position on
petitioner’s request. Petitioner’s oral motion was granted.
        Within 14 days, the parties may move for additional redactions in accord with 42 U.S.C.
§ 300aa-12(d)(4) and Vaccine Rule 18(b). Otherwise, this decision will be posted on the Court’s
website in accord with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Any redactions ordered by the special master will appear in the document
posted on the website.
1.     A lump sum payment of $1,076,412.15 representing compensation for life care
       expenses expected to be incurred during the first year after judgment ($40,357.92),
       lost future earnings ($838,566.45), pain and suffering ($194,580.48), and past
       unreimbursable expenses ($2,907.30), in the form of a check payable to petitioner;
       and

2.     An amount sufficient to purchase an annuity contract, subject to the conditions
       described in the attached Proffer (attached as Appendix A), that will provide
       payments for the life care items contained in the life care plan, as illustrated by the
       proffer’s chart, paid to the life insurance company from which the annuity will be
       purchased. Compensation for Year Two (beginning on the first anniversary of the
       date of judgment) and all subsequent years shall be provided through respondent’s
       purchase of an annuity, which annuity shall make payments directly to petitioner,
       only so long as petitioner is alive at the time a particular payment is due. At the
       Secretary’s sole discretion, the periodic payments may be provided to petitioner in
       monthly, quarterly, annual, or other installments. The “annual amounts” set forth
       in the proffer’s chart describe only the total yearly sum to be paid to petitioner and
       do not require that the payment be made in one annual installment.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. The Clerk’s Office is instructed to provide a
copy of this decision to the presiding judge. Vaccine Rule 28.1(a).

       Any questions may be directed to my law clerk, Jay All, at (202) 357-6353.

       IT IS SO ORDERED.

                                                         s/ Christian J. Moran
                                                   ____________________________
                                                         Christian J. Moran
                                                         Special Master




                                               2